Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-18 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,671,517. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is anticipated by the reference claim.  The referenced .
Instant Application 16/784686
Referenced Patent 10,671,517
1. A computer-implemented test sequence generation method, the method comprising: 
creating an 𝜖-greedy policy from a recurrent neural network (RNN) model to prioritize an action from an action sequence that has a frequency less then a predetermined threshold following a testing the action sequence; and selecting a next action for testing, based on the 𝜖-greedy policy, during the testing of the action sequence.











2. (Currently Amended) A computer program product, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: creating an E-greedy policy from a recurrent neural network (RNN) model to prioritize an action from an action sequence that has a frequency less than a predetermined threshold following the action sequence; and selecting a next action during the testing based the 𝜖-greedy policy.

3. A test sequence generation system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: creating an E-greedy policy from a recurrent neural network (RNN) model to prioritize an action from an action sequence that has a frequency less than a predetermined threshold following the action sequence; and selecting a next action during the testing based the 𝜖-greedy policy.

 
4. The computer-implemented method of claim 1, wherein the E-greedy policy comprises: Serial No. 16/784,6863 Docket No. YOR820162658US02 YOR.1212CONT in E probability, the next action is randomly selected; and in 1-E probability, the next action is selected such that the next action is the least likely according to the statistical model.  
5. The computer-implemented method of claim 1, wherein a statistical model is further built to characterize the frequency of the action.  
6. The computer-implemented method of claim 1, wherein the action comprises a meaningful action sequence which causes a program to result in a successful entry.  

7. The computer-implemented method of claim 6, wherein, in a training, the RNN model learns the meaningful action sequence based on recognizing a predefined set of keywords indicating a successful action sequence.
8. The computer program product of claim 2, wherein the E-greedy policy comprises: in E probability, the next action is randomly selected; and in 1-E probability, the next action is selected such that the next action is the least likely according to the statistical model.  
9. The computer program product of claim 2, wherein a statistical model is further built to characterize the frequency of the action.  
10. The computer program product of claim 2, wherein the action comprises a meaningful action sequence which causes a program to result in a successful entry.  
11. The computer program product of claim 10, wherein, in a training, the RNN model learns the meaningful action sequence based on recognizing a predefined set of keywords indicating a successful action sequence.  
12. The test sequence generation system of claim 3, wherein the E-greedy policy comprises: in E probability, the next action is randomly selected; and in 1-E probability, the next action is selected such that the next action is the least likely according to the statistical model.  
13. The test sequence generation system of claim 3, wherein a statistical model is further built to characterize the frequency of the action.  
14. The test sequence generation system of claim 3, wherein the action comprises a meaningful action sequence which causes a program to result in a successful entry.  
15. The test sequence generation system of claim 14, wherein, in a training, the RNN model learns the meaningful action sequence based on recognizing a predefined set of keywords indicating a successful action sequence.  
16. The computer-implemented method of claim 1, wherein the testing comprising Monkey testing.  
17. The computer-implemented method of claim 1, wherein the E-greedy policy literarily prioritizes a different action from the action sequence that has a frequency less than a lower predetermined threshold following the testing of the action in the action sequence.

18. (New) The computer-implemented method of claim 1, wherein the RNN model is trained to encode a frequency of actions in the action sequence and determine meaningful action sequences, and wherein the action from the action sequence that is prioritized is selected from the meaningful action sequences.
1. A computer-implemented test sequence generation method, the method comprising: collecting an action sequence; training a recurrent neural network (RNN) model to encode a frequency of actions in the action sequence and determine meaningful action sequences; 
applying the RNN model to create a policy to prioritize the meaningful action sequences that have a frequency less than a predetermined threshold following the action sequence; 
building a statistical model to characterize the frequency of actions in the action sequence and 
selecting a next action following, the action sequence using the policy.













2. The computer-implemented method of claim 1, wherein the policy comprises an .epsilon.-greedy policy, where: in .epsilon. probability, the next action is randomly selected; and in 1-.epsilon. probability, the next action is selected such that the next action is the least likely according to the statistical model. 
    

3. The computer-implemented method of claim 1, wherein the meaningful action sequence causes a program to result in a successful entry. 
   
 4. The computer-implemented method of claim 1, wherein, in the training, the RNN model learns the meaningful action sequences based on recognizing a predefined set of keywords indicating a successful action sequence. 
    5. The computer-implemented method of claim 1, embodied in a cloud-computing environment. 
    6. A computer program product, the computer program product comprising a computer-readable storage medium applying the RNN model to create a policy to prioritize the meaningful action sequences that have a frequency less than a predetermined threshold following the action sequence; building a statistical model to characterize the frequency of actions in the action sequence; and selecting a next action following the action sequence using the policy. 
    7. The computer program product of claim 6, wherein the policy comprises an .epsilon.-greedy policy, where: in .epsilon. probability, the next action is randomly selected; and in 1-.epsilon. probability, the next action is selected such that the next action is the least likely according to the statistical model. 
    8. The computer program product of claim 6, wherein the meaningful action sequence causes a program to result in a successful entry. 
    9. The computer program product of claim 6, wherein, in the training, the RNN model learns the meaningful action sequences based on recognizing a predefined set of keywords indicating a successful action sequence. 
    10. A test sequence generation system, said system comprising: a processor; and a memory, the memory applying the RNN model to create a policy to prioritize the meaningful action sequences that have a frequency less than a predetermined threshold following the action sequence; building a statistical model to characterize the frequency of actions in the action sequence: and selecting a next action following the action sequence using the policy. 
    11. The system of claim 10, wherein the policy comprises an .epsilon.-greedy policy, where: in .epsilon. probability, the next action is randomly selected; and in 1-.epsilon. probability, the next action is selected such that the next action is the least likely according to the statistical model. 
    12. The system of claim 10, wherein the meaningful action sequence causes a program to result in a successful entry. 
    13. The system of claim 10, wherein, in the training, the RNN model learns the meaningful action sequences based on recognizing a predefined set of keywords indicating a successful action sequence. 
    14. The system of claim 10, embodied in a cloud-computing environment. 



.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

McEwen teaches the likelihood of detecting an arc failure is defined by the number of untested arcs in each arc design. As each test design is run on the IC, the arcs in that test design are exercised.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAMINI B PATEL/Primary Examiner, Art Unit 2114